DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of:
(i-a) 1,4-dioxacycloheptadecane-5,17-dione 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
(a.k.a. Ethylene Brassylate or Musk T; see specification, 10:Table 1; CAS Registry Number 105-95-3), 
methyl 3-oxo-2-pentylcyclopentanecarboxylate 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
nd compound & CAS Registry Number 24851-98-7), and 5-heptyldihydrofuran-2(3H)-one 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
(a.k.a., γ-undecalactone; see CAS record for 104-67-6) (claim 3);
(ii-g) a sunscreen;
(iii-b) the composition is unscented (claim 5);
(iv-a) inflamed skin (claim 4),
in the reply filed on 10/21/2020 remains acknowledged.
Claims 5-9, 12-13, 15, 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.  Regarding the (iii-b) unscented election, this is inconsistent with the elected combination under (i-a), because all of these components are known as fragrances/scents (see discussion of prior art in the record); each of the two compounds of claim 1 are scents; the additional compound of claim 3 is also a scent.  Thus, claims 5, 13, 15, 19-20 do not read on the scented characteristics of the elected combination.
Applicant argues, at Item B, that the combinations of the claimed aromatic skin-active ingredients can produce a composition that is fragrance free, citing [0012].  While the fragrance free objective is disclosed, the issue remains that the elected composition under (i-a) is shown in the cited prior art to be comprised of fragrance ingredients.  The record establishes that Miura teaches, inter alia, The ingredients of the perfume are set .

Response to Arguments
Applicants' arguments, filed 11/11/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 4, filed 11/11/2021, with respect to the anticipation rejections over Miura have been fully considered and are persuasive, in view of the claim amendment.  The rejection of claims 1-3, 14, 18 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 11, 14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura et al. (US 2008/0293807 A1; 2008; PCT filed 2006; cited in a prior Office action) or Miura et al. (WO 2006-115191 A1; 2006; cited in a prior Office action), in view of Kim et al. (“The effects of Musk T on peroxisome proliferator-activated receptor [PPAR]-a activation, epidermal skin homeostasis and dermal hyaluronic acid synthesis”; Arch. Dermatol. Res.; 2006; 298:273-282; DOI 10.1007/s00403-006-0684-y; cited in a prior Office action).
Claims 11 & 17 have been canceled.
The Examiner notes that the WO Miura document is a Japanese language publication of the PCT application Number PCT/JP2006/308395, the same PCT priority application that the US publication of Miura relies on.  For ease of examination, the Examiner relies on the later published English language PG Publication, US 2008/0293807 A1 as evidentiary of the WO teachings in Japanese. All citations for both rejections reference the US document.
Miura teaches skin cosmetic and wrinkle-reducing agent, excellent in improving wrinkles caused by photoaging (abstract).  Example 3 discusses reduction of wrinkles, via questionnaires.  Example 6 teaches a formulation (Applicant elected Sun Screen) with 0.1% perfume [0036].  This sun screen formulation showed good results in the above-mentioned test [0039], i.e., reduction in wrinkles was demonstrated.  The ingredients of the perfume are set forth in the Perfume Formulation A [0040].  These include each of Applicant elected combination:  Ethylene brassylate, at 42‰ (4.2%), Methyl dihydro jasmonate, at 250‰ (25.0%), and γ-undecalactone, at 0.40‰ (0.04%).  Use of these at 0.1% would give the above in the following amounts: Ethylene prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  
The Examiner further notes that Table 4 indicates at 0.001% 20.24% inhibition of LO occurs.  Presuming approximately linear concentration inhibition relationship at this (0.001%) and lower concentrations (a typical simple relationship between concentration and inhibition activity is a saturation type curve, where at the lower end of concentration, linear behavior is approximated), 0.8% LO reduction would occur for 0.00004% 
Topical application of the Example 6 sun screen containing the combination of Ethylene brassylate 0.0042%, Methyl dihydro jasmonate 0.0250%, γ-undecalactone 0.00004% to skin with wrinkles per [0028] no longer anticipates the amended claims, in view of the amendment to claim 1, requiring at least 1% of a combination of ethylene brassylate and methyl dihydro jasmonate.
With respect to the reduction of MMP-9 activity in the skin (claim 1), the reduction of COX-2 activity in the skin (claim 2), these mechanisms are construed as characteristic of the same method steps required by the claims.  
Regarding claim 3, based on the above calculation, the amount of γ-undecalactone at 0.00004% reduces the LO by 0.8%, construed as sufficient for anticipation of this claim.  Alternatively, because this amount is low, the alternative basis can be relied on as obvious:  the amount of γ-undecalactone at 0.00004%, is close to or within the disclosed range of “at least about 0.0001%” (instant disclosure at [0033]).  The similarities of these numerical values are construed to be close enough to demonstrate the amount is effective to reduce skin inflammation by reducing LO activity, absent evidence to the contrary (see MPEP 2144.05 (I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
Kim teaches Musk T (Figure 1, the compound is identical to ethylene brassylate, Astratone or 1,4-dioxacycloheptadecane-5,17-dione; see identification in the abstract) is 
Regarding the impact of stimulation of HA, Kim teaches (274, right, 3rd paragraph): 
The HA content is reported to decline with age, which may contribute to wrinkle formation and the decrease in elasticity of the skin. Chemicals that modulate the synthesis and degradation of HA are thought to have the potential as new anti-inflammatory and anti-wrinkle drugs.
The skilled artisan would have reasonably expected that use of ethylene brassylate, taught as a fragrance ingredient by Miura, to also have activity as a potential anti-inflammatory and anti-wrinkle drug, when used at higher concentrations, circa 1.0%, as used by Kim.  Thus, for the Example 6 application of reducing skin wrinkles taught by Kim, it would have been obvious to increase the final concentration of ethylene brassylate in the Example 6 sun screen formulation from 0.0042% to 1.0%, taught by Kim.  The motivation would have been the expected benefit of activity of ethylene brassylate (in addition to fragrance characteristic) to stimulate HA by the ethylene brassylate.  As shown by Kim, increase in HA in the skin is reasonably predicted to be both anti-inflammatory and anti-wrinkle in its activity.  
Increasing the ethylene brassylate concentration to 1.0% gives a formulation where the combination of concentrations of ethylene brassylate and methyl dihydro jasmonate sum to greater than 1%, reading on amended claim 1.  Based on the instant disclosure, both the recited reduction of MMP-9 and reduction of COX-2 are 
Regarding claim 4, Miura does not explicitly teach the skin is inflamed.  However, Miura does teach a formulation for sun screen.  It would have been obvious to apply this formulation to wrinkles on skin that has undergone some burning due to sun exposure, to protect the skin from further burning and causing additional wrinkles due to aging; this would have involved application to wrinkled skin with inflammation.  The motivation to apply the wrinkle reduction formulation would have been to protect inflamed skin from further burning, mitigation of additional wrinkles and treating wrinkles present.
The additional benefit of higher (1%) ethylene brassylate taught by Kim also reasonably suggests that increased HA is reasonably predicted to be anti-inflammatory, providing an additional benefit to inflamed skin.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited reduction of MMP-9, the reduction of wrinkles, the reduction of skin inflammation by reducing COX-2 and reduction of LO activity are not present.

Applicant argues about alleged missing elements:
Claims 1-4, 10-11, 14, and 16-18 were rejected under 35 U.S.C. § 103 as allegedly obvious over Miura in view of Kim and further in view of US 2004/0092419A1 ("Connor") and FR 2856295A1 ("Thorel"). 
Applicant disagrees for at least the following reasons. 
a. Missing Elements 
None of the cited references teach or suggest at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2-pentylcyclopentanecarboxylate in a composition. Even further, none of the cited references teach or suggest topical application of any amount of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate to reduce MMP-9 activity in the skin, as currently claimed. 
Miura does not teach or suggest that the "perfume" compositions disclosed therein reduce the appearance of a fine line or wrinkle on skin or that the compositions comprise at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione (ethylene brassylate) and methyl 3-oxo-2-pentylcyclopentanecarboxylate (methyl dihydro jasmonate). The percent of these components in the undiluted Perfume Formulation A is ethylene 4.2% brassylate and 25% methyl dihydro jasmonate by mass out of 1000. See Miura at Perfume Formulation A Table (showing total as 1000% by mass). The undiluted Perfume Formulation A is not taught or suggested to be applied to skin without first diluting. Rather, each of these components are diluted, e.g., in the formulation of Example 6 of Miura to 0.1% of their undiluted concentration. Thus, the percent of the components in the formulation of Example 6 in Miura is 0.0042% ethylene brassylate and 0.0250% methyl dihydro jasmonate, and the combined weight of these components is 0.0292%, which is less than 1% as currently claimed. The remaining Examples of Miura teach even greater dilution of ethylene brassylate and methyl dihydro jasmonate to 0.01% and 0.05% of their undiluted concentration in Perfume Formulation A. Therefore, Miura does not disclose a composition comprising at least 1% by weight of a combination of 1,4-dioxacycloheptadecane- 5,17-dione and methyl 3-oxo-2-pentylcyclopentanecarboxylate. 
Kim also does not teach or suggest a composition comprising at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate to reduce MMP-9 activity in the skin. Kim as a whole does not support the conclusion that 1.0% ethylene brassylate would have a skin-beneficial effect. Figure 4 of Kim, used by the Action to allegedly render obvious the use of 1.0% ethylene brassylate, demonstrates that topical treatment with 1.0% ethylene brassylate increases localization of filaggrin and involucrin proteins in the skin of mice; no effect of topical treatment with 1.0% ethylene brassylate is shown for hyaluronan localization in mouse skin, let alone hyaluronan synthesis. 
Connor and Thorel, cited alone or in combination with Miura and Kim, do not remedy these failures and are not asserted as doing so. Instead, Connor is relied on by the Action to allegedly render 
Thus, in combination the references do not teach or suggest at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate in a composition that, when applied topically, reduces MMP-9 activity in the skin, according to independent claim 1, as required to support an obviousness rejection. 

This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the allegation,
None of the cited references teach or suggest at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2-pentylcyclopentanecarboxylate in a composition.
The rejection does not rely on anticipation, i.e., a teaching of 1% of the combination of ethylene brassylate (Musk T) and methyl dihydro jasmonate.  In contrast, the presence of ethylene brassylate and methyl dihydro jasmonate is present in formulations used to treat inflammation and wrinkles, but at amounts that do not sum to at least 1%.  The rejection relies on obviousness, based on the recognition from Kim, that ethylene brassylate is demonstrated to be anti-inflammatory and anti-wrinkle, based on upregulating of HA amount in the skin.  This property is specifically exemplified when Musk T is used at 1%; in other words, the prior art explicitly recognizes Musk T to be 
The skilled artisan would have reasonably expected that use of ethylene brassylate, taught as a fragrance ingredient by Miura, to also have activity as a potential anti-inflammatory and anti-wrinkle drug, when used at higher concentrations, circa 1.0%, as used by Kim.  Thus, for the Example 6 application of reducing skin wrinkles taught by Kim, it would have been obvious to increase the final concentration of ethylene brassylate in the Example 6 sun screen formulation from 0.0042% to 1.0%, taught by Kim.  The motivation would have been the expected benefit of activity of ethylene brassylate (in addition to fragrance characteristic) to stimulate HA by the ethylene brassylate.  As shown by Kim, increase in HA in the skin is reasonably predicted to be both anti-inflammatory and anti-wrinkle in its activity.  
Regarding the argument,
Even further, none of the cited references teach or suggest topical application of any amount of a combination of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate to reduce MMP-9 activity in the skin, as currently claimed.
Topical application of compositions containing the 3 elected compounds is taught by Miura; when the obvious amount of the combination of amended claim 1 is administered, it would have been obvious to modify Miura treatment method, and this includes topical application of this obvious modified composition (1% ethylene brassylate and the other two compounds). 
The Examiner acknowledges that the specific purpose for applying the elected compounds in treatment to reduce wrinkles does not rely on the mechanism of action of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that the recited reduction of MMP-9, the reduction of wrinkles, the reduction of skin inflammation by reducing COX-2 and reduction of LO activity are not present.
Regarding the allegation,
Miura does not teach or suggest that the "perfume" compositions disclosed therein reduce the appearance of a fine line or wrinkle on skin
This statement is inaccurate.  The record documents that the teachings of Miura include:
Miura teaches skin cosmetic and wrinkle-reducing agent, excellent in improving wrinkles caused by photoaging (abstract).  Example 3 discusses reduction of wrinkles, via questionnaires.  Example 6 teaches a formulation showed good results in the above-mentioned test [0039], i.e., reduction in wrinkles was demonstrated.
Thus, the perfume compositions of Miura are documented to reduce appearance of wrinkles.  
The point of Musk T taught by Kim is potent anti-inflammatory and anti-wrinkle via increasing HA in the skin (see, e.g., abstract & Figure 6).  Thus, each of Miura and Kim predict the outcome of reduction of wrinkles.
Conner and Thorel are not part of this rejection basis.
Applicant further argues about alleged lack of motivation:
b. Lack of Motivation 
Kim provides no "apparent reason" or motivation to modify the composition of Miura by increasing the concentration of 1,4-dioxacycloheptadecane-5,17-dione (ethylene brassylate) to at least 1% such that the composition would comprise at least 1% by weight of a combination of 1,4- dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2-pentylcyclopentanecarboxylate, as required to establish obviousness. See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 418 (2007). No increased or additive effect was observed for HA production by skin cells upon increasing the concentration of ethylene brassylate by 10-fold from 0.0001% and 0.001% by Kim. See Kim at Figure 6. These data were obtained by treating cells with ethylene brassylate at concentrations of 1 pg/ml and 10 pg/ml, or 0.0001% and 0.001%, respectively, not at least 1% by weight of a combination of 1,4-dioxacycloheptadecane-5,17-dione (ethylene brassylate) and methyl 3-oxo-2- pentylcyclopentanecarboxylate, as required by the present claims. One of skill in the art would not be motivated to increase the concentration of ethylene brassylate in the composition of Miura to at least 1% from the lesser concentrations of 0.0001% and 0.001% taught to be effective to produce anti-inflammatory or anti-wrinkle benefits and, instead, would understand that increasing the concentration by an additional 1000-fold to 1% could result in unwanted and potentially deleterious side effects without any associated further benefit. 
Accordingly, the references do not provide the requisite apparent reason or motivation to reach Applicant's claim. For at least these reasons, the claims are not obvious, and withdrawal of the rejection is respectfully requested. 

This is not persuasive.
The teachings of Kim clearly establish, inter alia, that Musk T (aka, ethylene brassylate, Astratone or 1,4-dioxacycloheptadecane-5,17-dione) is effective to increase HA (see abstract & Figure 6), and compounds that increase HA are effective as anti-inflammatory and anti-wrinkle applications.  Kim utilizes 1% Musk T in topical application to animals, rendering obvious the use of this concentration in place of the amount for fragrance taught by Miura.    
The motivation of record includes:
The skilled artisan would have reasonably expected that use of ethylene brassylate, taught as a fragrance ingredient by Miura, to also have activity as a potential anti-inflammatory and anti-wrinkle drug, when used at higher concentrations, circa 1.0%, as used by Kim.  Thus, for the Example 6 application of reducing skin wrinkles taught by Kim, it would have been obvious to increase the final concentration of ethylene brassylate in the Example 6 sun screen formulation from 0.0042% to 1.0%, taught by Kim.  The motivation would have been the expected benefit of activity of ethylene brassylate (in addition to fragrance characteristic) to stimulate HA by the ethylene brassylate.  As shown by Kim, increase in HA in the skin is reasonably predicted to be both anti-inflammatory and anti-wrinkle in its activity.  
Applicant further argues about the reasonable expectation of success:
c. Lack of Reasonable Expectation of Success 
Further still, there is no reasonable expectation that combining the references as alleged by the Action would successfully produce the claimed invention. It is not clear from Kim whether treatment with ethylene brassylate would result in an increase in HA production by skin cells. See Kim at 278 ("Musk T does not affect HA production in epidermal cell line, HaCaT (data not shown, Wy-14,643 too). But, in 
Because no reasonable expectation of success is established, the rejection should be withdrawn. 
This is not persuasive.
Miura documents the formulation applied topically reduces skin wrinkles.  Higher amounts of Musk T are motivated by the recognition, inter alia, that Musk T increases HA in the dermal fibroblast (278, 2nd paragraph); see also Figure 6, documenting a statistically significant increase in HA in fibroblast, when Musk T is used, even at amounts lower than 1%.  In clear contrast with an implication the reduction of wrinkles on skin would not occur, Kim suggests application of Musk T for anti-aging of skin as well as serving as a perfume (280, 4th paragraph).
As discussed above, the MMP-9 reduction mechanism of action would be inherent for topical application of 1% Musk T, absent a showing that this does not occur.  No such evidence has been provided.
Applicant further argues about claim 3:
E. Claims 3 and 10 are Independently Non-Obvious 
a. Claim 3 
Claim 3 is independently patentable over the cited references. Claim 3 depends from claim 2 and recites a composition further comprising 5-heptyldihydrofuran-2(3H)-one in an amount effective to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin. The cited references do not teach or suggest a composition comprising an effective amount of 5- heptyldihydrofuran-2(3H)-one to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin. 
The Action asserts that Miura teaches at Example 6 a sunscreen formulation comprising 0.00004% y-undecalactone, which is alleged to be "close to within about 0.0001%." Action at page 6. The 
There is no inherent disclosure in Miura of an effective amount of 5-heptyldihydrofuran- 2(3H)-one to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin, as required by present claim 1, for at least the reason that Miura does not necessarily disclose such a feature. See MPEP § 2112 (IV) ("To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.") (emphasis added). 
Indeed, the Federal Circuit and Patent Trial and Appeal Board have found an assertion of inherency and obviousness based on the approach outlined in the Action as reversible error. See MPEP § 2141.02(I) ("In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.") (quoting Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original)). 
Miura has failed to show, and the Action has failed to support, that 0.00004% y- undecalactone is at least about 0.0001% such that 0.00004% y-undecalactone would be an effective amount of 5-heptyldihydrofuran-2(3H)-one to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin. As an initial matter, 0.00004% y-undecalactone cannot be considered to be "at least about" 0.0001%. Applicant's specification defines "about" as "within 10%." Specification at [0016]. There is no basis for the Action's conclusion that 0.00004% is "about" 0.0001%. 
Furthermore, 0.0001% y-undecalactone is 2.5-fold higher than the 0.00004% concentration of y-undecalactone taught by Example 6 of Miura, and no evidence has been provided to teach or suggest the degree, if any, to which the lower 0.00004% y-undecalactone concentration would inhibit LO. The Action notes "that Table 4 indicates at 0.001% [y-undecalactone,] 20.24% inhibition of LO occurs," and "[p]resuming approximately linear concentration inhibition relationship at this (0.001%) and lower concentrations (a typical simple relationship between concentration and inhibition activity is a saturation type curve, where at the lower end of concentration, linear behavior is approximated), 0.8% LO reduction would occur for 0.00004% concentration of y-undecalactone, satisfying the required amount to reduce LO (and to reduce skin inflammation)." Id. at page 7. 
However, inhibition is not necessarily linearly associated with inhibitor concentration at a set concentration of substrate and set concentration of enzyme at the two concentrations at issue. The Action fails to provide any evidence that the relationship between inhibition and inhibitor concentration 
Accordingly, the missing claimed property-an effective amount of 5-heptyldihydrofuran- 2(3H)-one to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin cannot be said to be taught, suggested, or inherent. See MPEP § 2112 (IV). The high standard for inherency has not been met, and claim 3 is independently not obvious over Miura. Par Pharmaceutical v. Twi Pharmaceuticals, Inc., 773 F.3d 1186, 1195-96 (Fed. Cir. 2014) ("A party must, therefore, meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis."). 
This is not persuasive.
The Examiner understands that 0.00004% is not at least about 0.0001% (i.e., 0.00009, or higher; the Miura amount taught is 55% lower than the disclosed threshold).  But it is fairly close, and considered sufficiently close to document the required LO reduction function, and corresponding reduction of skin inflammation that results, of claim 3.  Typically, smooth curves occur over 3-5 orders of magnitude (which are often presented on log scale of concentration, for which a 55% reduction is close to the threshold amount).  Furthermore, the rejection provides 1) a basis that the taught amount is close, rendering the claimed amount prima facie obvious; and 2) a calculation to estimate the amount of LO reduction:
Regarding claim 3, the amounts of γ-undecalactone at 0.00004%, being close to or within the disclosed range of “at least about 0.0001%” (instant disclosure at [0033]), is construed to be close enough to demonstrate the amount is effective to reduce skin inflammation by reducing LO activity, absent evidence to the contrary (see MPEP 2144.05 (I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  
The Examiner further notes that Table 4 [of the instant specification] indicates at 0.001% 20.24% inhibition of LO occurs.  Presuming approximately linear concentration inhibition relationship at this (0.001%) and lower concentrations (a typical simple relationship between concentration and inhibition activity is a saturation type curve, where at the lower end of concentration, linear behavior is approximated), 0.8% LO reduction would occur for 0.00004% concentration of γ-undecalactone, satisfying the required amount to reduce LO (and to reduce skin inflammation).  
The burden has been shifted to Applicant to prove that the 0.00004% concentration of γ-undecalactone does not satisfy the recited amount effective to reduce skin inflammation by reducing lipoxygenase (LO) activity in the skin, since the Examiner has provided a rationale tending to show that reduction of LO does occur, at about 0.8% (the estimate based on linear behavior may be a little lower than actual reduction of LO because of curvature typical in saturation type behavior).  The Examiner notes that the claim does not require any quantitative threshold of LO reduction; 0.8% reduction is a real reduction.  Applicant’s mere questions about saturation type behavior are insufficient to establish some other concentration activity type behavior is applicable.  Simple saturation type behavior is typical and a reasonable basis for the type of calculation provided here.  Mere arguments do not satisfy Applicant’s burden that the amount taught does not reduce LO and provide corresponding reduction of skin inflammation.


Claims 1-4, 10, 14, 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura et al. (US 2008/0293807 A1; 2008; PCT filed 2006; cited in a prior Office action) or Miura et al. (WO 2006-115191 A1; 2006; cited in a prior Office action) in view of Kim et al. (“The effects of Musk T on peroxisome proliferator-activated receptor [PPAR]-a activation, epidermal skin homeostasis and dermal hyaluronic acid synthesis”; Arch. Dermatol. Res.; 2006; 298:273-282; DOI 10.1007/s00403-006-0684-y; cited in a prior Office action), as applied to claims 1-4, 11, 14, 17-18 above, and further in view of Connor et al. (US 2004/0092419 A1; 2004; cited in a prior Office action); and Thorel et al. (FR 2 856 295 A1; 2004; cited in a prior Office action).
Claims 11 & 17 have been canceled.
The English Machine Translation of Thorel was provided by Patentscope of WIPO on 8/7/2021.  Citations refer to the English MT locations.
The teachings of Miura and Kim are set forth above.  Regarding claims 10 & 16, these claims require the concentration of each of ethylene brassylate and methyl dihydro jasmonate be at least 1%, concentrations not taught by Miura; while Kim renders obvious the use of 1% ethylene brassylate for reasons discussed above, based on the anti-inflammatory and anti-wrinkle effect of stimulating hyaluronate in the dermis, show for ethylene brassylate, Kim does not render obvious 1% of methyl dihydro jasmonate, required by claims 10 & 16.
inter alia, reversing skin wrinkles.  
Regarding amounts of perfumes, Connor teaches finished perfumes typically comprise from about 0.01% to about 2% by weight, of the detergent compositions herein, and individual perfumery ingredients can comprise from about 0.0001% to about 90% of a finished perfume composition.  Considering the Example 6 formulation of Miura only contains 0.1% of the perfume, this broader range of finished perfumes suggests higher amounts of the individual components than calculated from Miura.  Up to 90% of a given perfume ingredient where the final perfume composition is up to about 
For the reasons discussed above it would have been obvious to utilize ethylene brassylate at 1%, for the active ingredient purposes taught by Kim, for increasing HA stimulation in the skin, and the expected anti-inflammatory and anti-wrinkle benefits associated with increased HA levels in the dermis.  
Regarding methyl dihydro jasmonate, this perfume material is particularly preferred by Connor [0376].  Thus, selection of this ingredient at higher amounts, say 1%, together with the obvious 1% of ethylene brassylate (based on the active properties of this compound taught by Kim), would have been obvious from the preference of Connor and ranges taught by Conner.  Thus, the required amounts of claims 10 & 16 are prima facie obvious 
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
…
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, Id.
Higher amounts of gamma undecalactone from those taught by Miura, say 0.01 or 0.1%, would have been obvious when considering the ranges taught by Connor for perfume ingredients; these would have been obvious to utilize.  Such higher obvious amounts clearly satisfy the recited property of claim 3.  
Thorel teaches method of aesthetic treatment, useful for combating wrinkles and/or to smooth them, comprising administering a volatile composition comprising at least one active ingredient with relaxant properties (title, abstract).  The term "cosmetic product" is intended to mean the meaning of the present invention a product formulated or presented in order to be applied to the contact of the surface parts of the human body, as a main part of the skin (Description, 2nd page, lines 7-8).  The volatile composition according to the invention can therefore be in all dosage forms suitable for topical application, … such as lotion … a cream, … ointment (Description, 2nd page, lines 19-20). In one embodiment, the volatile composition or cosmetic product intended to combat the appearance of wrinkles and/or their attenuation, is characterized in that it comprises at least one active compound selected from the group consisting of the following compounds, inter alia, geraniol and gamma undecalactone (two of Applicant’s nd page, lines 40-43, 49, 52, 53; claims 9, 10, 12).  
Thorel establishes that each of geraniol (methyl dihydro jasmonate) and gamma undecalactone are recognized as active agents in combatting the appearance of wrinkles and their attenuation.  Thus, when optimizing the amounts present, preference would have been given to these components, recognizing their anti-wrinkle activity.  This would have provided a reason motivating higher amounts, such as 1% for methyl dihydro jasmonate and higher amounts of gamma undecalactone compared to that taught by Miura.  
Thus, the rejection basis explicitly recognizes each of the three elected compounds are active for anti-wrinkle activity, which would have provided a basis for routine optimization of the concentrations of each to achieve reduction of wrinkles on the skin when a sun screen containing these three ingredients is applied to wrinkles.  Absent evidence to the contrary, increasing amounts of Miura, motivated by routine optimization, based on the expectation of each of these compounds having anti-wrinkle activity, would have been given at required concentrations (at least 1% for ethylene brassylate, at least 1% for methyl dihydro jasmonate, and > 0.001% for γ-undecalactone, e.g., 0.1% or 1%, sufficient for LO inhibition, per Table 4), giving each of the required concentration levels to achieve functionally recited outcomes (claims 1, 2, 3) and the specific total concentrations of 1% of the combination (claims 11, 17) as well as the concentrations of each of ethylene brassylate and methyl dihydro jasmonate of 1% each (claims 10, 16) as a result of optimization based on anti-wrinkle activity.

Applicant does not provide separate arguments about this rejection; however, arguments specific to this rejection are construed to be:
Connor and Thorel, cited alone or in combination with Miura and Kim, do not remedy these failures and are not asserted as doing so. Instead, Connor is relied on by the Action to allegedly render obvious the inclusion of at least 1% by weight of methyl 3-oxo-2- pentylcyclopentanecarboxylate (methyl dihydro jasmonate) according to claim 10 (Action at pages 13-15), while Thorel is relied on by the Action for its alleged teaching that "geraniol (methyl dihydro jasmonate) and gamma undecalactone are recognized as active agents in combatting the appearance of wrinkles and their attenuation." Action at page 16.
And separate arguments about claim 10:
b. Claim 10 
Claim 10 is also independently patentable over the cited references. Claim 10 requires that the composition to be topically applied to the fine line or wrinkle comprise at least 1% by weight each of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate. 
As acknowledged by the Action, Miura does not disclose a composition comprising at least 1% by weight each of 1,4-dioxacycloheptadecane-5,17-dione and methyl 3-oxo-2- pentylcyclopentanecarboxylate. Action at page 12. Kim does not teach or suggest at least 1% by weight of 1,4-dioxacycloheptadecane-5,17-dione, nor would one of skill in the art be motivated to increase the concentration of 1,4-dioxacycloheptadecane-5,17-dione in Miura to 1% according to Kim. 
Similarly, one of skill in the art would not be motivated to increase the concentration of methyl 3-oxo-2-pentylcyclopentanecarboxylate to 1% according to Connor. The Action asserts that, "[r]egarding amounts of perfumes, Connor teaches finished perfumes typically comprise from about 0.01 % to about 2% by weight, of the detergent compositions herein, and individual perfumery ingredients can comprise from about 0.0001 % to about 90% of a finished perfume composition." Id. (emphasis added). Skin care compositions, however, are very different from detergent compositions, and Connor is silent with respect to the concentration of perfumery ingredients in its skin care compositions. The Action provides no reasoning or explanation why one of skill in the art would look to the concentration of perfumery ingredients in a detergent composition to determine a concentration of perfumery ingredients in a skin care composition. It remains the case that no reference discloses or suggests a skin care composition comprising at least 1% by weight of methyl 3-oxo-2-pentylcyclopentanecarboxylate. 
Because Miura, Kim, and Connor do not teach or suggest every element of claim 10, claim 10 is independently not obvious.
This is not persuasive.
The “alleged failure” is not a failure; the rejection documents that it would have been obvious to increase in Musk T to at least circa 1% as an obvious modification to Miura, based on exemplary use of this concentration by Kim, and demonstration of increase of HA in the skin, shown to reduce inflammation and reduce wrinkles, rendering claim 1 prima facie obvious.  Connor is relied on for the teaching of each of the required compounds of claim 1 and 2, which are known as perfumes, which can be used in the concentration range encompassing higher amounts than required by claims 10 and 16, from 0.01- about 2% (construed as up to 2.85% each).  As stated in the rejection,
A section listing conventional skin care additives begins at; ingredient classes include perfumes and skin treating agents for preventing, retarding, arresting and/or reversing skin wrinkles [0382].  Preferred skin care compositions optionally contain one or more materials selected from UVB sunscreen actives [0383], see also [0384]ff (i.e., these UVB sunscreen active containing embodiments correspond to Applicant elected sun screens).  Particularly preferred perfume materials include methyl dihydro jasmonate [0375]-[0376]; Suitable perfume components include undecalactone gamma [0460], ethylene brassylate [0462].  Thus, Connor teaches each of the instant elected active components as perfumes, and has overlapping subject matter to that taught by Miura, including the suggestion of application to skin wrinkles, based on the inclusion of skin treating agents for, inter alia, reversing skin wrinkles.  

For the reasons discussed above it would have been obvious to utilize ethylene brassylate at 1%, for the active ingredient purposes taught by Kim, for increasing HA stimulation in the skin, and the expected anti-inflammatory and anti-wrinkle benefits associated with increased HA levels in the dermis.  
Regarding methyl dihydro jasmonate, this perfume material is particularly preferred by Connor [0376].  Thus, selection of this ingredient at higher amounts, say 1%, together with the obvious 1% of ethylene brassylate (based on the active properties of this compound taught by Kim), would have been obvious from the preference of Connor and ranges taught by Conner.  Thus, the required amounts of claims 10 & 16 are prima facie obvious 
So, even if there were the alleged “failure” of the combination of Miura and Kim to establish the required amount of claim 1 (not a position taken), it is clearly obvious to select amounts required by claims 1, 10 & 16 based on only perfume concentration prima facie obvious as perfume amounts in formulations that are used, inter alia, for wrinkle treatment.
The Examiner does not agree that Conner is silent with respect to amounts useful for treating skin wrinkles.  The Exemplified range of perfume for detergents provides guidelines for alternate skin products.  However, there are also other ranges of amounts taught, such as [0465], which gives three ranges perfume can be present, from 0 to about 10%, preferably from about 0.1% to about 5% and more preferably from about 0.2% to about 3%.  Each of these, if applied to the three instant elected compounds, embraces 1% or more of each compound, rendering obvious at least the claimed minimum required amounts. 
Perfumes are not limited to detergents; they are clearly taught for skin care products, and include those designed for, inter alia, treating skin wrinkles.  Because the perfume amounts are higher than taught by Miura, they are also suitable perfume based amounts.
Thorel further documents the 2nd and 3rd elected compounds are known for their properties of wrinkle reduction.  Thus, for all three compounds, this activity would have motivated higher amounts that simply for fragrances taught by Miura, rendering claimed amounts further obvious as a result of routine optimization, based on wrinkle reduction activity.  Claimed amounts are construed to be obvious as a result of routine optimization, based on active properties of each of these compounds, rendering the claimed amounts prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611